DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-21 are currently pending and examined herein.  
Claim Objections
Claims 14-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
Maintained and/or Modified as Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Pan et al.
	Claims 1-10 and 13 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (US PGPub US 2015/0368694 A1, published 12/24/2015, of record).
Regarding claim 1, Pan teaches a method comprising: 
providing a plurality of double-stranded template nucleic acids originating from a sample obtained from a subject (e.g. para. [0160]); 
ligating a universal adapter to both ends and both strands of the template nucleic acids to form a plurality of adapter-template- adapter molecules comprising template nucleic acids flanked by the universal adapter, wherein the universal adapter comprises a region of double stranded nucleic acid (e.g. para. [0161]);
and amplifying the plurality of adapter-template- adapter molecules with a first universal primer and a second universal primer to result in amplified adapter-template- adapter molecules (e.g. para. [0165]); 
removing at least a portion of the universal adapter from both ends of the amplified adapter-template- adapter molecules to result in removed universal adapters and a plurality of regenerated template nucleic acids (reDNAs), wherein the reDNAs comprise a population of template molecules of sizes similar to or identical to the sizes observed in the sample from the subject (e.g. para. [0167]).
Regarding claim 2, Pan teaches wherein the double-stranded template nucleic acids comprise cell free DNA (cfDNA) (e.g. para. [0311]; “For example, the methods can be used to analyze the DNA or cells in the peripheral blood”).
Regarding claim 3, Pan teaches wherein the subject is a pregnant human, and wherein the double-stranded template nucleic acids comprise a mixture of fetal and maternal nucleic acids (e.g. para. [0311]; “prenatal detection” and para. [0309]).
Regarding claim 4, Pan teaches wherein the sample comprises cfDNA (e.g. para. [0311]).
Regarding claim 5, Pan teaches wherein the fetus comprises a genetic condition (e.g. para. [0311]; “diagnoses of genetic diseases” and para. [0309]).
Regarding claim 6, Pan teaches wherein the genetic condition is an aneuploidy (e.g. para. [0014]).
Regarding claim 7, Pan teaches wherein the subject is suspected of having a neoplasm (e.g. para. [0312]; “wherein the genomic DNA is isolated from cell obtained from the subject that are suspected of being cancerous”).
Regarding claim 8, Pan teaches wherein the sample comprises circulating tumor DNA and cell free normal DNA (e.g. para. [0311-0312]; peripheral blood taken from a subject suspected to have cancer would contain ctDNA and cf normal DNA.
Regarding claim 9, Pan teaches the method of claim 1, wherein the universal adaptor comprises a restriction endonuclease recognition site, and the removing comprises exposing the amplified adaptor-template-adaptor molecules to a restriction endonuclease and cleaving the adaptor-template-adaptor molecules to result in removed universal adaptors and a plurality of reDNAs (e.g. para. [0167]).
Regarding claim 10, Pan teaches the method of claim 9, wherein the cleavage site and the recognition site of the restriction endonuclease are separate (e.g. see para. [0167]; Type IIS endonuclease”). 
Regarding claim 13, Pan teaches a composition comprising the adaptor-template-adaptor molecules of claim 1, wherein the universal adaptor comprises a restriction endonuclease recognition site (e.g. paras. [0167]).
Regarding claim 16, Pan teaches a method of using a control in a nucleic acid detection test, comprising: 
a. providing a plurality of regenerated template nucleic acids (reDNAs) using the method of claim 1 (see claim 1 rejection above); 
b. performing a nucleic acid detection test on a test sample and on the reDNAs obtained in step (a) (e.g. para. [0167]; “Illumina HiSeq”); 

Regarding claim 17, Pan teaches a method comprising performing a nucleic acid detection test on a plurality of regenerated template nucleic acids (reDNAs) obtained using the method of claim 1 (e.g. para. [0167]; “Illumina HiSeq”).
	Regarding claim 21, Pan teaches a method comprising: providing a plurality of double-stranded template nucleic acids originating from a sample obtained from a subject (e.g. para. [0160]);
ligating a universal adaptor to both ends of the template nucleic acids to form a plurality of adaptor-template-adaptor molecules comprising a template nucleic acid flanked by the universal adaptor, wherein the universal adaptor comprises a region of double stranded nucleic acid(e.g. para. [0161]); 
and amplifying, such as by an exponential amplification reaction (e.g. polymerase chain reaction (PCR), the plurality of adaptor-template-adaptor molecules with a first universal primer and a second universal primer to result in amplified adaptor-template-adaptor molecules (e.g. para. [0165]); 
removing at least a portion of the universal adaptor from both ends of the amplified adaptor-template-adaptor molecules to result in removed universal adaptors and a plurality of regenerated template nucleic acids (reDNAs), wherein the reDNAs comprise a population of template molecules having a size distribution similar to or identical to the size distribution found in the sample from the subject (e.g. para. [0167]).

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. The remarks at pages 7-8 state:
However, due to the first fragmentation step, the adapter-removed templates are smaller in size than the DNA samples originally isolated from the source (emphases added). In contrast to Pan, claim 1 recites in relevant part, "wherein the reDNAs comprise a population of template molecules of sizes similar to or identical to the sizes observed in the sample from the subject." Since Pan does not teach the generation of template molecules that have sizes similar or identical to the sizes observed in the DNA obtained from the source, Pan cannot anticipate independent claim 1.

This is not persuasive because the remarks appear to be equating the “sample” of the instant claim 1 with “DNA samples originally isolated from the source”, per the argument stated above.  However, the broadest reasonable interpretation of the claim in light of the specification does not exclude a fragmentation step.  Specifically, the “fragments” made by Pan in para. [0160] and cited in para. [0161] reasonably read on the “sample” of claim 1. Therefore, the “sample” is interpreted to include the “fragments” after digestion of Pan.  Also, the “comprising” language of claim 1 leaves room for additional steps in the method that are not explicitly listed in the claim limitations, which allows for the sample to be fragmented before the “providing” step and therefore allows Pan to reasonably read on the claim limitation.  

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Pan et al. and Wilkie
Claims 1-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US PGPub US 2015/0368694 A1, published 12/24/2015, of record) as applied to claims 1-10, 13 and 16-17 above, and further in view of Wilkie (CVR Bioinformatics, 01/26/2015, of record).
Regarding claim 11, Pan teaches a method, comprising: 
providing a plurality of regenerated template nucleic acids (reDNAs) originating from a sample obtained from a subject, wherein each reDNA is an amplified template, and wherein the reDNAs comprise a population of template molecules of sizes similar to or identical to the sizes observed in the sample from the subject (e.g. paras. [0160-0161] and [0167]); 
ligating a universal adapter to both ends of the template nucleic acids to form a plurality of adapter-template- adapter molecules comprising a template nucleic acid flanked by the universal adapter, wherein the universal adapter (e.g. para. [0163] and [0164]; “two double stranded adaptors, one at each of the original DNA fragment”).
Pan does not teach wherein the adapter comprises (i) a region of double stranded nucleic acid, and (ii) a region of single-stranded non-complementary nucleic acid strands comprising at least one 
Wilkie teaches using Illumina y-shaped or “forked adapters” which are used in the methods of Illumina HiSeq or other NGS sequencing technologies and ligated to both ends of short fragments of DNA (e.g. 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to use the forked adapters taught by Wilkie in Pan’s invention.  One would be motivated to do so because Pan teaches using Illumina HiSeq in para. [0167] and sequencing the amplicons in para. [0168] which would be motivation to use the adapters constructed by Illumina since Pan is suggesting that specific NGS technology.  An ordinary artisan would have a reasonable expectation of success in practicing the invention given Pan and Wilkie utilize the Illumina platform.
Regarding claim 12, Wilkie teaches further comprising: providing a surface comprising a plurality of amplification sites, wherein the amplification sites comprise at least two populations of attached single stranded nuclei acids having a free 3' end, and contacting the surface comprising amplification sites with the plurality of adapter- template- adapter molecules under conditions suitable to produce a plurality of amplification sites that each comprise a clonal population of amplicons from an individual adapter-template- adapter molecule (e.g. first para. “flowcell”).

***
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 	
Regarding the 103 rejection, applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that .

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/T.K.W./
Examiner, Art Unit 1639
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639